Citation Nr: 0120080	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether clear and unmistakable error exists in an October 
1988 rating decision which denied entitlement to service 
connection for a right knee disability.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
fibromyalgia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to March 
1988.

This appeal arises from a July 1998 decision of the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the appellant an increased rating for fibromyalgia, evaluated 
as 20 percent disabling; granted an increased rating for 
degenerative joint disease of the cervical spine from 10 to 
20 percent disabling; and denied an increased rating for 
chronic sinusitis, evaluated as 0 percent disabling.  In a 
November 1998 rating decision, VARO subsequently granted the 
appellant an increased rating for chronic sinusitis from 0 to 
10 percent disabling, and denied clear and unmistakable error 
in a prior October 1988 rating decision which had denied 
entitlement to service connection for a right knee 
disability.

The appellant did not specify whether he was alleging clear 
and unmistakable error in the October 1998 rating decision, 
or in the subsequent September 1990 Board decision which also 
denied entitlement to service connection for a right knee 
disability; therefore, the issue has been developed as a 
claim for clear and unmistakable error in the October 1988 
rating decision.  The Board notes that, if the appellant 
wishes to claim clear and unmistakable error in the September 
1990 Board decision, he should file a motion for revision at 
the Board setting forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1404 (2000).

As the record currently before the Board does not contain a 
Motion for Reconsideration or a request for revision of the 
September 1990 Board decision based on clear and unmistakable 
error, this matter is not appropriate for appellate review 
and will not be addressed in this decision.

The issues of entitlement to an increased rating for service-
connected fibromyalgia, currently evaluated as 20 percent 
disabling, and entitlement to an increased rating for chronic 
sinusitis, currently evaluated as 10 percent disabling, will 
be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  In October 1988, the RO denied the appellant's claim for 
entitlement to service connection for a right knee 
disability.

2.  The October 1988 rating decision was subsumed by a 
September 1990 Board decision that upheld the denial of 
service connection.

3.  Manifestations of the appellant's service-connected 
degenerative joint disease of the cervical spine include 
moderate limitation of motion with pain; evidence of severe 
limitation of motion or severe intervertebral disc syndrome is 
not present.


CONCLUSIONS OF LAW

1.  The appellant's claim that an October 1988 rating 
decision was clearly and unmistakably erroneous by denying 
entitlement to service connection for a right knee disability 
lacks legal merit under the law.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.105(a), 20.1104 (2000).

2.  The criteria for a rating greater than 20 percent for 
service-connected degenerative joint disease of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5290, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether clear and unmistakable error exists in an October 
1988 rating decision which denied entitlement to service 
connection for a right knee disability.

Before turning to the record, the Board notes here that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  38 U.S.C.A. § 5103A (West Supp. 2001).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
claimant will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, although not clear, the provisions 
of 38 C.F.R. § 20.1411 would appear to render certain 
provisions regarding VA assistance inapplicable to claims 
and/or motions based on clear and unmistakable error.  At any 
rate, in this case the appellant was adequately advised of 
laws applicable to clear and unmistakable error claims in his 
February 2000 Statement of the Case.  Moreover, the claims 
file appears to include all pertinent items of evidence 
necessary to review the clear and unmistakable error claim.  
Therefore, even if the provisions of the VCAA are viewed as 
applicable, the Board finds that there has effectively been 
substantial compliance with the new legislation and that the 
Board may proceed with its review.

In an October 1998 rating action, the RO denied entitlement 
to service connection for a right knee disability.  That 
denial was upheld on appeal in a September 1990 Board 
decision.

The appellant has made assertions of clear and unmistakable 
error in the RO rating decision of October 1988 that denied 
service connection for a right knee disability.  The Board 
affirmed that decision in September 1990.  The appellant has 
not filed a motion for revision of the Board's September 1990 
decision on the basis of clear and unmistakable error, over 
which the Board would have original jurisdiction under 
recently enacted legislation.  See 38 U.S.C.A. § 7111.  
Specific regulations have been adopted pertaining to such 
claims.  See 38 C.F.R. § 20.1400 to 20.1411.  However, as the 
appellant has not asserted such a motion at this time, the 
1990 Board decision is not appropriate for review.

Pertinent law provides that previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for clear and 
unmistakable error, because it merges with the Board's final 
decision and ceases to have any independent effect.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims (Court) held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on clear and 
unmistakable error grounds.  See Donovan v. Gober, 10 Vet. 
App. 404 (1997), aff'd sub nom Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Here, the Board finds that the law, 
and not the evidence, is dispositive with regard to the 
appellant's claim that the October 1988 rating decision was 
clearly and unmistakably erroneous in denying entitlement to 
service connection for a right knee disability.  As 
mentioned, under 38 C.F.R. § 20.1104, the October 1988 rating 
decision was subsumed in the subsequent, final Board decision 
in September 1990 which affirmed the RO's rating decision.  
Because the October 1988 rating decision was subsumed by the 
September 1990 Board decision, that rating decision is not 
subject to a claim that it involved clear and unmistakable 
error.  Consequently, the appellant's claim that there was 
clear and unmistakable error in the October 1988 rating 
decision must be denied.  See 38 C.F.R. § 20.1104.

Entitlement to an increased rating for service-connected 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.

As a preliminary matter, by virtue of the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of the appeal, the appellant has been given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his claim for an increased rating 
regarding his degenerative joint disease of the cervical 
spine.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to treatment for his cervical spine disability has 
been obtained and associated with the claims folder.  VA 
examinations were conducted in June 1998 and March 2000, and 
copies of the reports have been associated with the file.  
There does not appear to be a likelihood that further 
development would result in the procurement of additional 
pertinent evidence.  Accordingly, the VA has made reasonable 
efforts to assist the veteran in obtaining information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).

The appellant was granted entitlement to service connection 
for mild degenerative joint disease of the cervical spine, 
evaluated as 0 percent disabling, in an October 1988 RO 
rating decision.  In September 1997, the veteran filed an 
informal claim for increased compensation benefits.  In July 
1998, the RO rated the disability as 20 percent disabling 
under Diagnostic Code 5010-5290, effective from September 30, 
1997.  The veteran seeks an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  38 C.F.R. 
§ 4.1 (2000) requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a, 
Diagnostic Code 5010.  The schedular criteria for degenerative 
arthritis established by x- ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  It is noted that the 10 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Regarding the cervical spine, a 20 percent disability rating 
is warranted for moderate limitation of motion; and a 30 
percent disability rating is warranted for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The schedular criteria for intervertebral disc syndrome 
provide for a 20 percent disability rating for moderate 
symptoms, with recurring attacks; a 40 percent disability 
rating for severe symptoms, with recurring attacks, and 
intermittent relief; and a 60 percent disability rating is 
warranted for pronounced manifestations, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Terms such as "moderate", and "severe" are not defined in VA 
regulations.  As such, rather than applying a mechanical 
formula, the Board must arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2000).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the appellant's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

The record is negative for any complaints or findings 
referable to degenerative arthritis of the cervical spine 
from September 1996 to May 1997.

Treatment records from Dakota Plains Clinic reveal that the 
appellant complained of radicular pain from his left neck, 
down into his wrist, in November 1997.  He claimed that it 
was worse in the morning, and aggravated if he bent his chin 
to his neck or turned his head to the left.  The examiner 
noted that he had been working under the assumption that the 
radiculopathy might be related to the appellant's 
fibromyalgia, and medical changes had been made the previous 
month.  All medication was discontinued, except for Ibuprofen 
every two hours.  The appellant reported that chiropractic 
manipulation gave him very short-term relief.  He had not had 
any injury to his neck, but reported osteoarthritis in the 
past.  

The examiner observed that the appellant held his neck 
carefully, and did not to turn his head to the left because 
it hurt.  There was some tenderness to the cervical 
musculature on that side.  His muscle strength was equal and 
strong in all of the muscle groups of the upper extremities, 
right versus left.  Reflexes were 3+ bilaterally.  His 
cervical spine showed significant disc space narrowing and 
osteoarthritic changes of C5-6.  Thereafter, an magnetic 
resonance imaging (MRI) was ordered, and the appellant was 
referred for neurosurgical evaluation.  X-rays revealed 
marked degenerative changes of the lower cervical spine, with 
a herniated disc at C5-C6 strongly suggested.  An MRI 
revealed pronounced left side posterior herniation of disc at 
C7-T1; marked disc degeneration at C5-6, with slight 
narrowing of the left neuroforamen due to osteophyte; minimal 
midline herniation of disc at C3-4 combined with posterior 
osteophyte.  No spinal cord lesion was seen.  The assessment 
was of radicular pain from cervical osteoarthritis and 
possible disc disease.

The appellant was referred to Neurosurgical and Spinal 
Surgery Associates, P.C., for evaluation of his left upper 
extremity discomfort.  The examiner diagnosed left C-8 
radiculopathy secondary to a disc herniation at the left, C7-
T1 level, and surgical treatment was recommended.  

A surgical report from Black Hills Surgery Center indicated 
that the appellant underwent a C7-T1 anterior cervical 
microdiskectomy and anterior cervical arthrodesis C7-T1, in 
December 1997.    

The appellant was again seen at the Neurosurgical and Spinal 
Surgery Associates, P.C., in January 1998 for follow-up.  The 
examiner was pleased to report that the appellant had done 
extremely well postoperatively.  He had had complete 
resolution of his presenting sensory complaint and pain, and 
had returned to work.  His neurological examination was 
normal, and his x-ray appeared satisfactory.  His cervical 
collar was discontinued, and he was allowed to resume normal 
activity, short of heavy lifting and heavy manual labor.  The 
appellant was again seen in March 1998, and continued to do 
well postoperatively.  His neurological exam was normal.  His 
x-ray appeared satisfactory.  The C7-T1 level could not be 
visualized as clearly as the examiner would have liked, but 
it did appear to be satisfactory on x-ray.  He was discharged 
to resume normal activity over the next 30 days.

A VA fibromyalgia examination was conducted in June 1998.  
However, at that time, the appellant reported that if he sat 
at a desk, his neck and arms hurt.  He reported a history of 
surgery in December 1997 for a herniated disc at C6-7.  He 
indicated that prior to surgery he had a lot of pain and 
weakness in his left arm, but that it was a lot better now.  
He claimed that the weakness had "pretty much" resolved.  
He had pain if he elevated his left arm or used it a lot, but 
it was not severe.  He reported that he had pain in the left 
side of his neck at times after sitting for two to three 
hours.  He claimed that he put ice on his neck at night.  He 
indicated that he had occipital frontal headaches when his 
neck hurt, but that he could usually abort them.  He claimed 
that his neck was worse now than it had been a year or two 
earlier, even given the fact that he had recovered pretty 
well since his surgery.  

The examiner observed that the appellant was alert and in no 
acute distress.  Examination of his neck showed a healed 
anterior incisional scar.  There was mild tenderness to 
palpation of the cervical spine.  The paraspinous muscles and 
occiput were nontender.  He had decreased range of motion of 
his neck.  He winced at the limits of bending to the right 
side, otherwise there was no objective evidence of pain on 
active range of motion of his neck.  There was no weakness, 
sensory, or reflex loss of the upper extremity noted.  The 
examiner diagnosed recent surgery for herniated cervical 
disc.  An x-ray revealed moderate degenerative changes 
throughout the cervical spine.  The cervical disc spaces at 
the C3-C4, C5-C6, C6-C7 levels were narrowed.  By history, 
the appellant had a surgical fusion at the C6-C7 level.  On 
the oblique views, some hypertrophic bone spurring was noted 
to encroach on the neuroforamina.  There was no evidence of 
fracture or dislocation.  

Range of motion testing revealed active and passive range of 
motion from 0 to 50 degrees flexion (normal 0 to 65); 0 to 20 
degrees extension (normal 0 to 40); 0 to 20 degrees lateral 
flexion on the right (normal 0 to 40); 0 to 20 degrees 
lateral flexion on the left (normal 0 to 40); 0 to 40 degrees 
rotation to the right (normal 0 to 55); and 0 to 50 degrees 
rotation to the left (normal 0 to 55).  Pain level on a scale 
from 0 to 10 was a 7.

A VA examination was conducted in March 2000.  The appellant 
reported that he was working full-time as a purchasing agent, 
and was not involved in any heavy labor.  He provided a 
history of radiculopathy, that the examiner noted.  Over the 
past six to nine months, the appellant denied having any left 
upper extremity radiculopathy problems.  He continued to have 
chronic neck pain of a dull aching quality that was 
exacerbated by active movement in any of the standard six 
directions.  He denied any muscle spasms, but described tense 
and tender muscles on both sides of his neck.  He denied any 
difficulty masticating or swallowing since his surgery.  He 
was still able to look partially over his left shoulder when 
driving to cover the blind spot.  He had no history of right 
upper extremity radiculopathy, and no other cervical problems 
were reported.  

The examiner observed tenderness at the C-7 dorsal spinous 
process, evident when percussed with a reflex hammer from 
behind.  Muscle groups on his lateral and posterior neck, 
except lower sternocleidomastoid muscle groups, were mildly 
tender, but completely without spasm during the exam.  Range 
of motion was limited and guarded at the cervical spine.  
Active flexion of the cervical spine was 0 to 30 degrees, 
when pain and stiffness prevented further movement.  
Extension was 0 to 10 degrees.  Pain developed out to 18 
degrees, which was maximum extension.  Lateral flexion to the 
left was 0 to 22 degrees.  Pain developed out to 24 degrees, 
which was maximum flexion.  Lateral flexion to the right was 
0 to 16 degrees with pain out to 22 degrees.  Rotation to the 
left was 0 to 56 degrees.  Pain developed out to 60 degrees, 
which was the maximum rotation to the left.  Rotation to the 
right was 0 to 40 degrees.  Pain developed out to 45 degrees, 
which was the maximum rotation to the right.  No 
radiculopathy was provoked during range of motion testing.  
Trapezius motor groups were symmetric, as were 
sternocleidomastoid muscle groups, and shoulder shrug had 5/5 
strength.  Swallowing mechanism was intact.  Touch and 
pinprick sensation was intact in the upper extremities.  

The impression was of multiple degenerative spondylosis most 
severe at C3-4 and C5-6, with dorsal marginal osteophytes at 
C5-6, mild to moderately narrowing the central spinal canal.  
The assessment was of degenerative spondylosis of the 
cervical spine, mild to moderate, with MRI study obtained in 
November 1997 prior to cervical fusion which documented left 
neural foraminal spur narrowing, C5-C6 neural foramina; and 
status post operative disc herniation with radiculopathy that 
had completely resolved and not recurred.  The examiner 
reported that the appellant was able to fully flex and abduct 
both upper extremities at the shoulders to 180 degrees and 
motor function in both upper extremities was also symmetric 
and normal.  It was also reported that the veteran continued, 
however, to have chronic pain and degenerative disc disease 
at one higher level.  

After carefully reviewing and weighing the evidence of 
record, the Board finds that the appellant's degenerative 
joint disease of the cervical spine manifests no more than 
moderate limitation of motion of the cervical spine with pain 
or moderate intervertebral disc syndrome.  The evidence does 
not indicate manifestations sufficient to warrant a 30 
percent disability under the schedular criteria.  The 
appellant does not demonstrate severe limitation of motion 
warranting a 30 percent evaluation, nor does he manifest 
severe symptoms, with recurring attacks and intermittent 
relief sufficient to warrant a 40 percent evaluation for 
intervertebral disc syndrome.  On recent examination, the 
veteran demonstrated moderate limitation of motion without 
radiation, weakness in his upper extremities, muscle spasms, 
or difficulty masticating, and the assessments included 
degenerative spondylosis of the cervical spine, mild to 
moderate, and status post operative disc herniation with 
radiculopathy that had completely resolved and not recurred.

Additionally, the Board has considered whether factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 
202, 205-207 (1995).  However, the clinical evidence does not 
reflect that fatigability, weakness, incoordination, or disuse 
atrophy are currently associated with the service-connected 
cervical spine disability.  Even though pain is present, the 
appellant's limitation of motion of the cervical spine is not 
severe.  Further, motor examination of his upper extremities 
was symmetric and normal, with full range of motion.  
Following his surgery in January 1998, his private physician 
reported that he was to resume normal activity over the next 
30 days, and, on VA examination in March 2000, he reported 
that he was working full-time as a purchasing agent.  Given 
that, the Board finds that the appellant's cervical spine 
symptomatology approximates the criteria for a 20 percent 
disability evaluation.

The application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).  Accordingly, the preponderance 
of the evidence is against the assignment of a rating greater 
than the currently assigned 20 percent rating, and is not in 
equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5010-5290.  The claim is denied.


ORDER

The claim that an October 1988 rating decision was clearly 
and mistakably erroneous in denying entitlement to service 
connection for a right knee disability, is denied.

An increased rating for service-connected degenerative joint 
disease of the cervical spine is denied.



REMAND

Regarding the appellant's claims for increased ratings for 
service-connected fibromyalgia and chronic sinusitis, the 
Board finds that additional development is warranted.  

Regarding fibromyalgia, in December 2000 the appellant's 
representative averred that the June 1998 VA examination was 
inadequate for rating purposes.  He asserted that the 
appellant's complaints were not addressed and the appellant's 
tender/trigger points were not noted.  It was also reported 
that the appellant experiences flu symptoms as a result of 
his service-connected disability.  In light of the 
representative's assertions and the mandates of VCAA, the 
Board finds that another VA examination addressing the 
appellant's complaints of fibromyalgia symptoms should be 
conducted.  See generally, 38 C.F.R. § 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).

With respect to the sinusitis claim, the record indicates 
that the appellant has not been afforded an ear, nose, and 
throat (ENT) examination for the service-connected 
disability.  The Board finds that a contemporaneous 
examination is needed to make an informed decision regarding 
the appellant's current level of impairment.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Additionally, as previously mentioned, there has been a 
significant change in the law during the pendency of this 
appeal.  Because of the change in the law brought about by 
the VCAA, a remand of these issues is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for his 
service-connected fibromyalgia and 
sinusitis since 1996.  After securing the 
necessary authorization for the release 
of such documents, the RO should contact 
the identified providers and request a 
copy of all such treatment reports, not 
already of record.

2.  The appellant should be scheduled for 
VA neurological and ENT examinations.  
The purpose of the examinations is to 
determine the extent of the appellant's 
service-connected fibromyalgia and 
chronic sinusitis.  Any necessary tests 
or studies should be conducted.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested studies.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	C. CRAWFORD
	Acting Member, Board of Veterans' Appeals

 



